Citation Nr: 1402363	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-15 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits, including special monthly pension (SMP), from March 10, 2010.  

(The issues of whether new and material evidence has been received to reopen claims of service connection for headaches and an acquired psychiatric disorder will be addressed in a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Gervasio, Joseph P., Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1952 to May 1955.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2010 decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that the Veteran's income was in excess of the maximum annual pension rate (MAPR).  

The issue of entitlement to nonservice-connected pension benefits, including special monthly pension (SMP), from March 2012 has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

As of March 10, 2010, the evidence shows that since December 1, 2006, the Veteran's countable annual income has exceeded VA's maximum annual pension rate for permanent and total disability for a veteran with one dependent who required the regular aid and attendance of another person.  


CONCLUSION OF LAW

The Veteran's countable annual income as of March 10, 2010, is in excess of the prescribed limit for entitlement to nonservice-connected disability pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is required to address the duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if any, of the information and evidence needed to substantiate a claim.  VA satisfied this duty through a September 2010 letter to the Veteran.  The instant claim is being denied because the Veteran's income exceeds the limits allowed to receive the requested pension.  Where the law is dispositive, as in this case, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, any error in VA's duty to assist is harmless.  Moreover, VA has met its duty to assist the Veteran by obtaining relevant evidence.   In cases such as this, VA has no further requirement to meet the duty to notify or assist a claimant, as the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

The Veteran's representative has stated that Medical Expense reports from March and October 2010 must be obtained prior to appellate consideration.  Review of the record, including the electronic record, shows that these documents are available for review.  For this reason, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.  

Pension Laws and Regulations

Improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The Veteran's appeal essentially arises from the RO's determination that his income as of October 10, 2010, exceeded the maximum annual disability pension limit.  

A Veteran's "annual income" includes his annual income and the annual income of his dependent spouse.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.23(d)(4).  If a Veteran is married and living with or reasonably contributing to the support of a spouse, the rate payable shall be reduced by the amount of the Veteran's annual income and the amount of annual income of the spouse.  38 U.S.C.A. § 1521.  

The MAPR are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2013).  The MAPR for a Veteran, who requires the regular aid and attendance of another person, with one dependent spouse, effective from December 1, 2009, is $23,396.00.  The rates increased as of December 1, 2011, to $24,239.00.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23; Veterans Benefits Administration Manual M21-1, Part I, Appendix B.  

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).  

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded and therefore is included as countable income.  38 C.F.R. § 3.272.  Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable MAPR and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.  38 C.F.R. § 3.272(g).

Pension Eligibility Analysis

The Veteran was found eligible for VA pension benefit on account of age.  As of March 2010 VA was notified that he was in receipt of SSA benefits of $1620.50 per month and that his spouse was in receipt of SSA benefits of $699.50 per month so that he and his spouse received Social Security income of $27,834.00 annually.  The information shows that he and his spouse had medical insurance and expenses totaling $3,427.00 from which 5% of MAPR, or $774.00 is deducted.  This has been used to reduce the countable income of the Veteran and his spouse.  The Veteran has claimed the need for the aid and attendance (A&A) of another, but the  maximum pension amount for a Veteran who is in need of A&A with 1 dependent as of December 2009 was $23,396.  Based on the income information provided and the laws and regulations, it is clear that the Veteran's income for VA purposes exceeds the limit allowable for pension.  Accordingly, pension is not payable as of March 2010.  As the Veteran's income exceeds that allowable for pension of a Veteran in need of A&A, a medical determination for A&A is not necessary to adjudicate this award.  

The Board has given the most favorable reading possible to the facts of this case, but finds that there is no interpretation of the facts of this case that will support a legal basis for favorable action with regard to the Veteran's claim for non-service-connected pension benefits as of March 2010.  The above information shows that the Veteran's countable income exceeded the MAPR as of that date.  In light of the evidence, the benefit of the doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the law, and not the evidence, is dispositive of this claim, the appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. 430.


ORDER

The Veteran's income is excessive for nonservice-connected disability pension benefits, and his appeal is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


